Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, la mayoría del Tribunal resuelve que, en un proceso penal, cuando un foro de instancia con-fisca correctamente una fianza por no haber comparecido un acusado fugitivo a tres citaciones judiciales distintas, la compañía fiadora, que había incumplido con su deber, tiene derecho a que se deje sin efecto la confiscación de la fianza. Ello, si dentro del período de gracia de cuarenta (40) días que concede la Regla 227(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, después de la referida confiscación, la com-pañía fiadora le informa al tribunal de instancia que el acusado en cuestión está encarcelado en Puerto Rico por la comisión de otros delitos y está, por ello, a disposición del tribunal.
Disiento de este dictamen por entender que éste no sólo es contrario a lo que disponen las normas aplicables sino, además, porque es incompatible con la mejor administra-ción de la justicia penal, sobre todo en nuestro país que está tan atribulado por la incesante incidencia del crimen. Veamos.
*217I
En lo pertinente, la Regla 227(a) de Procedimiento Criminal, supra, dispone lo siguiente:
... Si el acusado dejare de cumplir cualquiera de las condicio-nes de la fianza, el tribunal al que correspondiere conocer del delito ordenará a los fiadores ... que muestren causa por la cual no deba confiscarse la fianza. ...
De no mediar explicación satisfactoria para tal incumpli-miento, el tribunal procederá a dictar sentencia sumaria contra los fiadores ... confiscando el importe de la fianza ... pero la misma no será firme y ejecutoria hasta cuarenta (40) días des-pués de haberse notificado. Si dentro de ese período los fiadores llevaren al acusado a presencia del tribunal, éste dejará sin efecto dicha sentencia. (Enfasis suplido.)
Como puede observarse, la regla transcrita regula la si-tuación de un acusado que, en violación de las condiciones de su libertad bajo fianza, no ha comparecido ante el tribunal de instancia cuando ello le fue requerido. En tal situa-ción, si la incomparecencia no está justificada, como no lo está cuando el acusado ilícitamente ha abandonado la ju-risdicción —como sucedió en el caso ante nos— procede la confiscación de la fianza. Ello es así, porque el fiador ha incumplido con su deber de asegurar la presencia del acu-sado en el proceso judicial. No obstante, se le' concede un período de gracia a los fiadores para que ellos mismos en-cuentren y detengan al acusado fugitivo, lo traigan a la jurisdicción de Puerto Rico y lo entreguen al tribunal que ha requerido su presencia. En la referida situación, si los fiadores, por sus propios esfuerzos, al fin cumplen con su deber, encuentran y detienen al acusado, y lo traen ante el tribunal dentro del período de gracia, procede entonces de-jar sin efecto la confiscación de la fianza. Tal es el signifi-cado propio de la regla en cuestión, que la mayoría ahora disloca al interpretarla, por puro fíat, de modo acomodati-cio a la compañía de fianza.
*218Todo el entramado normativo de la institución de la fianza penal gira precisamente en torno al deber fundamental del fiador de entregar al acusado al tribunal por su propia cuenta, cuando éste requiera su presencia. En efecto, cuando un acusado queda libre bajo fianza, la cus-todia del acusado pasa a manos del fiador. Conforme a principios bien arraigados, relativos a la institución de la fianza penal, la responsabilidad del fiador no se limita a la mera prestación de la fianza. Como jurídicamente la custo-dia del acusado queda en sus manos, la responsabilidad del fiador incluye también la obligación de tomar una parte activa en el proceso penal, para estar al tanto del paradero del acusado y asegurar su presencia cuando se le requiera comparecer ante los tribunales. Tal responsabilidad presu-pone un alto grado de diligencia por parte del fiador, no sólo para evitar que el acusado abandone la jurisdicción, sino también para localizarlo y ponerlo bajo su custodia, por su propia cuenta, si el acusado llega a fugarse. Taylor v. Taintor, 83 U.S. 366 (1872); American Bankers Ins. Co. v. U.S., 596 A.2d 598 (1991); U.S. v. Castaldo, 667 F.2d 20 (9no Cir. 1981); United States v. Mizani, 605 F.2d 739 (4to Cir. 1979); U.S. v. Lacey, 778 F Supp. 1137 (D. Kan. 1991); United States v. Payne, 272 F Supp. 939 (D. Conn. 1967); State v. Stotts, 642 P.2d 618 (Okl. 1981); Bowling v. State, 316 S.W.2d 343 (1958); State v. Douglas, 112 S.E. 584 (1922); State v. Merrihew, 47 Iowa 112 (1877); Cain et al. v. The State, 55 Ala. 170 (1876).
Estas normas elementales sobre la fianza penal han sido adoptadas y confirmadas reiteradamente en nuestra jurisdicción. Así pues, en Pueblo V. Negrón Vázquez, 109 D.P.R. 265 (1979), señalamos que la obligación del fiador de custodiar al acusado expira cuando el fiador mismo lo entrega a la autoridad competente. Nos referimos allí a la norma prevaleciente en California, de donde provienen principalmente nuestras disposiciones sobre la fianza penal. Conforme a ella, la fianza se extingue al entregarse *219al acusado para su ingreso a prisión. En Pueblo v. Félix Avilés, 128 D.P.R. 468 (1991), indicamos de nuevo que el fiador tiene la responsabilidad de mantener la custodia del acusado y de asegurarse de que éste comparecerá ante el tribunal que celebra el proceso en su contra.
Esta configuración esencial de la institución de la fianza penal se refleja con cabalidad en nuestras Reglas de Pro-cedimiento Criminal. Así pues, la propia Regla 227 en cuestión dispone que el tribunal, a su discreción, podrá de-jar sin efecto la sentencia de confiscación antes de su eje-cución, siempre que ‘los fiadores hayan producido al acu-sado ante el tribunal”. (Énfasis suplido.) Igualmente, la Regla 224 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone que, con el fin de ser exonerado de su responsabi-lidad, el fiador podrá “entregar al acusado ...al funcionario bajo cuya custodia estaba al prestar fianza” (énfasis supli-do); y la Regla 225 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que “[c]on el objeto de llevar a cabo la entrega del acusado, los fiadores podrán ... arrestarlo ellos mismos o facultar para ello”. (Énfasis suplido.) Vistas con-textualmente, pues, nuestras reglas, igual que nuestra ju-risprudencia y que las normas clásicas sobre la fianza penal, presuponen claramente una responsabilidad por parte del fiador mucho más amplia que la ahora dictaminada por la mayoría para casos como el de autos.
No obstante el claro sentido del ordenamiento jurídico sobre el particular, la mayoría, por puro fíat, resuelve que si el acusado fugitivo es arrestado posteriormente por otro delito y se encuentra encarcelado por ello, el mandato de la Regla 227(a), supra —de dejar sin efecto la confiscación de la fianza si los fiadores traen al acusado ante el tribunal durante el período de gracia— significa que debe dejarse sin efecto dicha confiscación por la mera notificación al tribunal por parte del fiador incumplidor de que el acusado incompareciente está bajo la custodia del Estado y a dispo-sición del foro a quo. Tal “interpretación” es un acto pa-*220tente de legislación judicial, que rebasa la autoridad de este Tribunal y que contraviene los más arraigados princi-pios relativos a la fianza penal. Ningún análisis cabal del transfondo normativo de la fianza, ni de nuestra jurispru-dencia sobre el particular, o del sentido propio del texto e historial de nuestras reglas sobre la fianza, permiten infe-rir que el legislador quiso exonerar al fiador de su respon-sabilidad cuando el acusado fugitivo es luego arrestado y encarcelado por el propio Estado por haber cometido otro delito. Tal resultado es una pura invención de la mayoría. Va a contrapelo del claro sentido del entramado normativo de la fianza penal.
La mayoría llega al resultado aludido sin ofrecer expli-cación jurídica alguna para ello. No se cita una sola fuente de derecho ni se ofrece siquiera una razón jurídica que jus-tifique tal resultado.
HH HH
La conclusión formulada antes, de que no procede que se exonere a la compañía fiadora de pagar la fianza en casos como el de autos, surge también de un examen del propósito que se persigue con la disposición de la Regla 227(a), supra, que permite dejar sin efecto la confiscación de la fianza, si los fiadores traen al acusado ante el tribunal en algún momento dentro del período de cuarenta (40) días siguientes a la notificación de la sentencia de confiscación. Nótese que dicha disposición, que crea un pe-ríodo de gracia en cuanto a los efectos de la sentencia de confiscación, no es una norma común. Lo común, lo que ocurre de ordinario, es que una sentencia surta efectos de inmediato. Véanse: Regla 175 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En el caso de la sentencia de confiscación de fianza, sin embargo, se posponen los efectos de dicha sentencia para darle a los fiadores una oportunidad adicio-*221nal para cumplir con su responsabilidad. Véanse los co-mentarios a la Sec. 208.35 del Código Penal Modelo de American Law Institute de 1958. El período de gracia de cuarenta (40) días es un incentivo que el Estado le da a los fiadores para que ellos, por su propia cuenta, puedan loca-lizar, detener y entregar a las autoridades a un acusado que no comparezca y que haya violado las condiciones de su fianza. Así lo han reconocido expresamente los tribuna-les de California, de donde procede la disposición en cuestión. People v. Hadley, 64 Cal. Rptr. 777 (1967); People v. Rolley, supra; People v. Wilcox, 344 P.2d 847 (Cal. 1959). Todo ello supone, necesariamente, que los fiadores aprove-charon el período de gracia para buscar ellos mismos al acusado desaparecido. Se les exonera del pago de la fianza si son ellos quienes encuentran y entregan al acusado. En fin, se trata de un mecanismo para auxiliar a la adminis-tración de la justicia criminal. No tiene el propósito de en-riquecer a los fiadores por la labor que realizó el propio Estado al arrestar al acusado fugitivo por la comisión de otro delito.
Una vez se confisca la fianza por la incomparecencia del acusado, muchas jurisdicciones, incluyendo Puerto Rico, le conceden otra oportunidad más al fiador para que cumpla con su obligación contractual, dándole un período de gracia para localizar al acusado desaparecido y entregarlo al tribunal. Si el fiador no actúa con diligencia durante este período para lograr la custodia del acusado por su propia cuenta, está obligado finalmente a pagar la fianza. People v. United Bonding Insurance Co., 77 Cal. Rptr. 310 (1969); People v. Jaramillo, 428 P.2d 67 (Co. 1967); State v. Arrington, 131 S.E.2d 382 (1963).
En vista de lo anterior, sería contrario al claro propósito de la Regla 227(a) de Procedimiento Criminal, supra, exo-nerar del pago de la fianza a una compañía fiadora que no hizo todo lo que estaba a su alcance, no sólo para evitar la fuga del acusado, sino además para localizarlo y custo-*222diario por su propia cuenta durante el período de gracia posterior a la confiscación de la fianza.
I — i HH
Contrario a lo que sucede en Puerto Rico, en California se dispone por estatuto que los fiadores en casos penales quedan exonerados de pagar la fianza, si están impedidos de entregar físicamente al acusado porque dicho acusado estaba detenido por autoridades civiles o militares. See. 1305 del Código Penal de California (51 Cal. Code sec. 1305). Allá en California la norma aludida no procede del puro fíat judicial, sino que ha sido dispuesta por la expresa voluntad legislativa y está sujeta a esenciales condiciones de diligencia de parte del fiador. Ello da lugar a un es-quema normativo muy distinto de lo resuelto en este caso por la mayoría.
La expresa disposición estatutaria de California, que no existe en Puerto Rico, aplica sólo en casos en que los fiado-res mismos han localizado al acusado fugitivo y obtenido su custodia física por su cuenta, pero se han visto impedi-dos de entregarlo finalmente al tribunal debido a su posterior arresto por el Estado. Esta situación es muy diferente a la que tenemos ante nos en este caso. Como bien ha se-ñalado el máximo foro apelativo de California, la disposi-ción aludida que exonera a los fiadores
... seems designed to avoid penalizing the bail who has in fact procured a defaulting defendant’s arrest, but who is prevented from effecting his immediate return because the arresting authorities detain the defendant beyond the 90-day period. People v. Rolley, 35 Cal. Rptr. 803, 804 (1963).
En el caso ante nos, la compañía de fianza no sólo no cumplió con su deber de asegurar la comparecencia del acusado ante el tribunal cuando se le requirió varias veces, sino que, además, no fue la que procuró finalmente el arresto o la custodia del acusado fugitivo. Por lo tanto, no *223tenía derecho a que se le exonerara del pago de la fianza, aun en el supuesto de que fuese legítimo adoptar judicial-mente en Puerto Rico la norma sobre el particular que se ha legislado en California.
IV
La norma que se ha establecido en California, de exone-rar a los fiadores del pago de la fianza cuando han procu-rado con diligencia la custodia de un acusado fugitivo que habían fiado pero que no pudieron entregar al tribunal por-que otras autoridades lo habían detenido, no es la única que se ha adoptado en Estados Unidos para atender situa-ciones como las que encaramos en este caso. En algunas jurisdicciones estatales de Estados Unidos, los fiadores no son exonerados de ningún modo de su responsabilidad, y están obligados a pagar la fianza si el acusado fugitivo es arrestado por el Estado posteriormente por otro delito. Ex parte A-1 Bonding Co. of Montgomery, Inc., 420 So. 2d 781 (1982); People v. Brown, 408 N.Y.S.2d 927 (1978); State v. Nelson, 436 P.2d 792 (Utah 1968); People v. MC Cracken, 161 N.W.2d 758 (1968); State v. Superior Court, 407 P.2d 943 (Ariz. 1965); State v. Mitchell, 212 A.2d 873 (1965); State v. Pelley, 24 S.E.2d 635 (1943); Mix v. The People, 26 Ill. 32 (1861).
En otras jurisdicciones estatales, y principalmente en la jurisdicción federal, la norma que prevalece es que si el fiador localiza al acusado fugitivo y lo entrega al tribunal, puede exonerársele del pago de la fianza; pero si quien lo localiza y arresta es una autoridad gubernamental, enton-ces se toma en consideración el costo en que incurrió el Gobierno en lograr la custodia del acusado fugitivo y se deduce del monto de la fianza que ha de acreditársele al fiador, si la fuga del acusado no fue imputable al fiador. El fiador, en otras palabras, responde al menos por los costos incurridos por el Estado para realizar lo que le competía *224hacer al fiador. United States v. Abernathy, 757 F.2d 1012 (9no Cir. 1985); Accredited Sur. & Cas. Co. v. United States, 723 F.2d 368 (4to Cir. 1983); Jeffers v. United States, 588 F.2d 425 (4to Cir. 1978); United States v. Casanova, 472 F.2d 1223 (9no Cir. 1973); State v. Midland Insurance Company, 494 P.2d 1228 (Kan. 1972); United States v. Nash, 429 F.2d 533 (8vo. Cir. 1970); Sifuentes-Romero v. United States, 374 F.2d 620 (5to Cir. 1967); United States v. Bradley, 43 F.R.D. 278 (1967); Franco v. United States, 342 F.2d 918 (D.C. Cir. 1965); United States v. Kelley, 38 F.R.D. 320 (1965); Larson v. United States, 296 F.2d 167 (8vo Cir. 1961).
Existen, pues, importantes alternativas a la norma que la mayoría adopta en este caso. En Puerto Rico es conocido que desde hace tiempo existe un marcado descontento con la inefectividad de las compañías de fianza.(1) Estas se de-dican a un negocio lucrativo, sin incurrir en grandes ries-gos o gastos sustanciales. Su función de hacer viable el derecho constitucional que tienen los imputados, de quedar libres mientras se les juzga, se realiza principalmente res-pecto de aquellos que tengan medios para pagar o satisfa-cer lo que exigen dichas compañías antes de prestar la fianza requerida. Las personas sin recursos generalmente no se benefician de sus servicios. Más aún, han existido problemas significativos respecto del cobro de las fianzas confiscadas y algunos también respecto de la incompare-cencia a los procesos penales de acusados que están en libertad bajo fianza. El referido descontento con las compa-ñías de fianzas es, sin dudas, una de la razones por las cuales, recientemente, la Asamblea Legislativa aprobó la Ley Núm. 177 de 12 de agosto de 1995 (4 L.P.R.A. see. 1301 et seq.), mediante la cual se crea la Oficina de Servicios con Antelación al Juicio. Dicha legislación tiene como propósi-*225tos expresos: (1) asegurar la presencia del acusado en las diversas etapas del juicio y (2) propiciar la eliminación de los efectos de la desigualdad económica en la obtención de la libertad provisional. Refleja con claridad la necesidad de superar las limitaciones que ocasionan las prácticas exis-tentes en relación con la fianza.
A la luz de lo anterior, tiene poco sentido jurídico una norma como la que adopta la mayoría en este caso, cuyo único resultado claro es beneficiar aún más a las referidas compañías en su lucrativo negocio. Más sentido tiene lo resuelto por el foro de instancia, ya que al menos crea un incentivo para que los fiadores intenten cumplir con dili-gencia la responsabilidad que les compete. Desde el punto de vista del logro de la más efectiva administración de la justicia penal, la norma que establece la mayoría en este caso es la menos adecuada de todas las alternativas que se conocen. No conduce a que los fiadores se esfuercen en evi-tar que los acusados se fuguen mientras estén libres bajo fianza, o a que colaboren en su captura, una vez hayan abandonado ilegalmente la jurisdicción. Dados los graves problemas que afligen a nuestra comunidad en lo que se refiere a la lucha contra el crimen, dicha norma no se ajusta a nuestras realidades ni a las necesidades sociales prevalecientes, como se esperaría de un dictamen de este Tribunal.
Por todo lo anterior, disiento.

(1) Véase Informe del Secretariado de la Conferencia Judicial sobre la Fianza, Conferencia Judicial de Puerto Rico, noviembre de 1979.